Exhibit 10.1

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

DISTRIBUTION AND SERVICES AGREEMENT

 

This Distribution and Services Agreement (this “Agreement”) is made as of the
22nd day of November, 2016 (“Effective Date”) by and between SARTIN’S VITAL
CARE, INC., a Mississippi corporation, d/b/a Sartin’s Vital Care, BURNHAM’S
VITAL CARE, L.L.C., a Mississippi Limited Liability Company, d/b/a Burnham’s
Vital Care, and ATTICUS GROUP, LLC, a Mississippi Limited Liability Company,
d/b/a Vital Care of Central Mississippi  (singly and collectively,
“Franchisees”), VITAL CARE, INC., an Alabama corporation (“VitalCare”), and
VERICEL CORPORATION, a Michigan corporation (“Client”).

 

RECITALS

 

WHEREAS, Franchisees are a part of VitalCare’s network of individually owned and
operated infusion pharmacy franchises specializing in providing high-tech
services to rural and urban patients throughout the United States, and VitalCare
bills for related products and services on behalf of Franchisees;

 

WHEREAS, Franchisees or VitalCare currently contract with each payer listed on
Exhibit A attached hereto (the “Payers”);

 

WHEREAS, Franchisees will bill and collect from each Payer for Products (defined
below) purchased by Franchisees or by VitalCare, on behalf of Franchisees;

 

WHEREAS, Franchisees have the ability and authority to bill for Products, and
VitalCare has the ability and authority to bill for Products on behalf of
Franchisees;

 

WHEREAS, Client acknowledges that it is responsible for dispensing and
distributing Products to patients, their representatives, or prescribers on
behalf of Franchisees; and

 

WHEREAS, Franchisees, VitalCare, and Client desire to agree upon the terms and
conditions upon which distribution and services shall be provided.

 

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Franchisees, VitalCare and Client
agree as follows:

 

1.                                      DEFINITIONS.  Capitalized terms not
otherwise defined in this Agreement have the meanings set forth in this
Section 1 as follows:

 

(a)                                 “Adverse Event” means any untoward medical
occurrence in a patient administered a Product and which is not necessarily
caused by the Product.  An Adverse Event can therefore be any unfavorable and
unintended sign (e.g. an abnormal laboratory finding), symptom, or disease
temporarily associated with the use of a Product, whether or not considered
related to the Product.  An Adverse Event includes, but is not limited to, the
following: (i) any clinically significant worsening of a pre-existing condition;
(ii) an event that has been associated with the discontinuation of the use of a
Product; and (iii) any lack or loss of intended effect.

 

1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(b)                                 “Affiliate” of a Person means any other
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such Person.  The
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

(c)                                  “Confidential Information” means any
information (whether or not marked “confidential” and regardless of the medium
of communication) that relates to the disclosing party or its business,
including, without limitation, trade secrets, know-how, software, methodologies,
processes, procedures, data, templates, forms, algorithms, specifications,
drawings, technology, information pertaining to business operations and
strategies, and information pertaining to customers, pricing and marketing. 
Confidential Information shall not include information that:  (i) the receiving
party can demonstrate is already known to the receiving party without
restriction on use or disclosure prior to receipt of such information from the
disclosing party; (ii) is or becomes generally known by the public other than by
breach of this Agreement by, or other wrongful act of, the receiving party;
(iii) the receiving party can demonstrate is developed by the receiving party
independently of, and without reference to, any Confidential Information of the
disclosing party; or (iv) is received by the receiving party from a third party
who is not known by the receiving party to be under any obligation to the
disclosing party to maintain the confidentiality of such information.

 

(d)                                 “Force Majeure” means acts of God or the
public enemy, earthquakes, fire, flood, epidemic, civil insurrection or war,
acts of terrorism, inability to access data, power or supplies, labor shortages
or strife, and other conditions (other than financial difficulties) beyond the
reasonable control of the involved party which delay or prevent the rendition of
such party’s performance hereunder.

 

(e)                                  “Laws” means all laws, statutes, rules,
regulations, guidelines and orders of the Territory or any unit, division or
subdivision thereof, or any Regulatory Authority thereof.

 

(f)                                   “Medical Device Event” means an event that
reasonably suggests that a device may have caused or contributed to a death or
serious injury, or has malfunctioned and the malfunction of the device, or a
similar device that Client markets, would be likely to cause or contribute to a
death or serious injury if the malfunction were to recur.

 

(g)                                  “Other Safety Findings” means the
following, whether it/they is/are associated with an Adverse Event or other
Reportable Event: (i) use of a Client Product while pregnant and/or breast
feeding; (ii) accidental or intentional medication errors; (iii) misuse, where
the Product is intentionally and inappropriately used (including misuse for
illegal purposes); (iv) transmission of an infectious agent through a
contaminated Product; (v) occupational exposure to a Product; (vi) reports of
patient “death” after exposure to a Product where no other details are provided
(e.g., fatal outcomes); (vii) off-label use; (viii) wrong cells applied to a
patient; and/or (ix) unexpected therapeutic benefits.

 

(h)                                 “Person” means an individual, corporation,
partnership, joint venture, limited liability company, governmental authority,
unincorporated organization, trust, association or other entity.

 

(i)                                     “Products” has the meaning set forth on
Exhibit B attached hereto.

 

(j)                                    “Product Complaint” means any written,
electronic, or oral communication of dissatisfaction regarding the identity,
quality, durability, reliability and safety, with respect to Product quality,
effectiveness or performance of a Product.  A Product Complaint may occur, among
other ways, in the receipt of biopsy kits, or final Product during
implantation/grafting or post-surgery.

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(k)                                 “Regulatory Authority” means the government
of the United States or any foreign jurisdiction, any state, county,
municipality or other governmental or quasi governmental unit or sub-unit, or
any agency, board, bureau, instrumentality, department or commission (including
any court or other tribunal) of any of the foregoing.

 

(l)                                     “Reportable Events” includes one or more
of the following: Adverse Events, Other Safety Findings, Product Complaints, and
Medical Device Events.

 

(m)                             “Representatives” means, as to a Person, its and
its Affiliates’ respective officers, directors, managers, employees,
consultants, professional advisors, agents, financing sources, licensing
partners and business associates.

 

(n)                                 “Standard Operating Procedures” means
(i) the standard operating procedures of Franchisees and VitalCare, as may be
revised by VitalCare from time-to-time, which Franchisees and VitalCare apply in
the performance of Procedures (defined below) and/or in the provision of
Services (defined below) hereunder, and (ii) any other procedures mutually
agreed upon by Client, Franchisees, and VitalCare.

 

(o)                                 “Territory” means the United States of
America.

 

2.                                      PAYER MANAGEMENT.

 

(a)                                 VitalCare, on behalf of Franchisees, shall
manage the billing and collections from each Payer for Products purchased by
Franchisees in accordance with the following:

 

(i)                                     [***]

 

(ii)                                  [***]

 

(iii)                               [***]

 

(iv)                              [***]

 

(v)                                 [***]

 

(vi)                              [***]

 

(vii)                           [***]

 

(viii)                        [***]

 

(ix)                              [***]

 

(x)                                 [***]

 

(xi)                              [***]

 

(xii)                           [***]

 

(xiii)                        [***]

 

(xiv)                       [***]

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(b)                                 VitalCare and Franchisees represent and
warrant that the billing and collection procedures set forth in this Agreement
(“Procedures”) comply with, and that the Procedures and Services (defined below)
shall be performed and provided in compliance with, all applicable Laws and with
each Payer contract.

 

(c)                                  To the extent that Franchisees, or
VitalCare, on behalf of Franchisees, are unable or unwilling to perform any of
the Procedures and/or provide any of the Services to Client, VitalCare, on
behalf of Franchisees, will immediately inform Client in writing.  VitalCare and
Franchisees recognize that Client is relying on their performance of the
Procedures and provision of the Services hereunder.  VitalCare and Franchisees
will make commercially reasonable efforts to assist Client in connection with
the Products or any related issues that arise, and VitalCare, on behalf of
Franchisees, will keep Client fully informed regarding all material issues that
arise in connection therewith.

 

(d)                                 Neither the Procedures nor the Services
shall include Product-related marketing or sales.  Without limiting the
generality of the foregoing, VitalCare and Franchisees each acknowledge and
agree that neither it, nor any of its Representatives, shall engage in any act
that is intended to, or may appear to, push, convince, drive, or otherwise
persuade a patient who is not yet committed to implantation to move forward with
or otherwise undergo implantation.  VitalCare and Franchisees each acknowledge
that Client may provide guidelines concerning this matter to VitalCare and
Franchisees from time to time, and VitalCare and Franchisees each agree to
adhere to such guidelines.

 

3.                                      OBLIGATIONS OF VITALCARE AND
FRANCHISEES.

 

(a)                                 VitalCare and Franchisees shall:

 

(i)                                     Comply with all Payer contracts and all
Laws applicable to VitalCare and/or Franchisees, as applicable, in connection
with the Procedures and the Services.

 

(ii)                                  Perform the Procedures and Services:
(A) in accordance with Standard Operating Procedures mutually agreed upon by
Client, Franchisees, and VitalCare, (B) with the same degree of professional
care and diligence as Franchisees and VitalCare perform similar procedures and
services for their similarly situated other clients, and (C) in a workmanlike,
diligent, and professional manner, and in compliance with industry standards.

 

(iii)                               Possess, maintain and comply with all
licenses, registrations, listings, clearances, approvals and consents as
required by applicable Law or contract to be held or maintained by Franchisees
and/or VitalCare, as applicable, for the performance of the Procedures and the
provision of the Services by Franchisees and/or VitalCare, on behalf of
Franchisees.

 

(iv)                              Maintain all documents and records created by
Franchisees and/or VitalCare, on behalf of Franchisees, in performance of the
Procedures and the Services and maintain complete and accurate records of all
transactions related to the conduct of business under this Agreement, all for
such periods as are required to comply with applicable Laws, and Franchisees
and/or VitalCare, on behalf of Franchisees, shall provide copies to Client as
Client may request from time to time.

 

(v)                                 Be responsible for all of its own personnel
and for the payment of their compensation, including, if applicable, withholding
of income taxes, and the payment and applicable withholding of social security
and other payroll taxes, unemployment insurance, workers’ compensation insurance
payments and disability benefits.

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(vi)                              Promptly after becoming aware of any
investigation, inspection, directive, order or inquiry by or from any Regulatory
Authority directly relating to any Product, notify Client thereof describing the
matter in reasonable detail.

 

(vii)                           Report each Reportable Event within one
(1) business day of becoming aware of the Reportable Event.  Franchisees and/or
VitalCare, on behalf of Franchisees, shall directly email each Reportable Event
to Client’s Pharmacovigilance at [***], with a copy to [***], or shall report
each Reportable Event to such other e-mail address or in such other manner as
Client may designate to Franchisees and/or VitalCare in writing from time to
time.  Information reported by Franchisees and/or VitalCare, on behalf of
Franchisees, shall include, to the extent available: patient identifiers (such
as date of birth or initials), reporter (including reporter name and contact
information), Product information, lot number on the Product pack, and a
description of the Reportable Event.

 

(viii)                        Maintain a secure database of all patient
information.  Prior to disclosing any patient information to Client, Franchisees
and VitalCare, on behalf of Franchisees, shall first, to the extent required by
Law, obtain from the patient a valid, unrevoked, authorization that permits
disclosures to Client in accordance with applicable standards set forth in
privacy rules promulgated pursuant to the Administrative Simplification
provisions of the Health Insurance Portability and Accountability Act of 1996
and Subtitle D of the Health Information Technology for Economic and Clinical
Health Act, each as amended, and the regulations promulgated thereunder
(collectively, “HIPAA”).  Franchisees and VitalCare, on behalf of Franchisees,
shall make available to Client the information that Client may reasonably
request from time to time.  Franchisees and VitalCare acknowledge that HIPAA is
not intended to disrupt or discourage disclosure of PHI by a covered entity to a
person subject to the jurisdiction of the Food and Drug Administration (“FDA”)
with respect to an FDA-regulated product or activity for which that person has
responsibility, for the purpose of activities related to the quality, safety or
effectiveness of such FDA-regulated product or activity, subject to the minimum
necessary standard.

 

(ix)                              Obtain and maintain all provider or supplier
agreements and numbers necessary for the submission by VitalCare, on behalf of
Franchisees, of claims to Payers.

 

(x)                                 Hire or otherwise engage sufficient numbers
of employees, contractors, agents, and/or other Representatives possessing the
requisite education, skill, competence and experience, to perform the Procedures
and the Services set forth herein and to fulfill  VitalCare’s and Franchisees’
obligations under this Agreement.

 

(xi)                              Maintain quality assurance procedures in
accordance with applicable standards established by the profession and/or
industry and applicable Law, and as mutually agreed to by Client, VitalCare and
Franchisees in writing.

 

(b)                                 VitalCare and Franchisees each represent and
warrant during the term of this Agreement that: (i) each Franchisee currently
has, and will maintain during the Term of this Agreement, a payer agreement or
similar arrangement with each Payer pursuant to which such Franchisee is
authorized to bill and collect for the Product, and the Payer is obligated to
reimburse claims for the Product; (ii) billing and collecting from each Payer
for the Product does not violate any Law or Payer agreement or similar
arrangement with any Payer; and (iii) VitalCare is authorized to bill and
collect for Product on behalf of each Franchisee.

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(c)                                  In the event that VitalCare and/or
Franchisees receive a notice from any Regulatory Authority regarding its
obligations pertaining to Laws and/or applicable professional standards that
have a material adverse effect on its ability to perform the Procedures or
provide the Services hereunder, VitalCare and/or Franchisees, as applicable,
shall notify Client promptly and provide Client with any non-confidential
documentation reasonably related to such notice.

 

(d)                                 VitalCare and Franchisees each represent and
warrant that they and any person or entity employed or engaged by them,
including, without limitation, their employees, contractors, agents, and other
Representatives who will perform the Procedures and/or provide Services in
connection with this Agreement (collectively, “Personnel”) are not currently:

 

(i)                                     excluded, debarred, suspended or
otherwise ineligible to participate in federal health care programs as defined
in 42 U.S.C. §1320-7b or in federal procurement or non-procurement activities as
defined in Executive Order 12689 (collectively, “Ineligible”);

 

(ii)                                  debarred pursuant to the Generic Drug
Enforcement Act of 1992, 21 U.S.C. §335(a), as amended, or any similar state law
or regulation (“Debarred”);

 

(iii)                               excluded by the Office of Inspector General
pursuant to 42 U.S.C. §1320a-7, et seq. or any state agency from participation
in any federal or state health care program as defined in 42 U.S.C. §1320a-7 and
42 U.S.C. §1320a-7b (“Excluded”); and/or

 

(iv)                              otherwise disqualified or restricted by the
FDA pursuant to 21 CFR §312.70 or any other regulatory authority
(“Disqualified”).

 

(e)                                  VitalCare and Franchisees each represent
and warrant that they will not utilize any Ineligible, Debarred, Excluded or
Disqualified Personnel to perform the Procedures or provide any Services
hereunder.  During the Term, if VitalCare, Franchisees or any Personnel becomes
Ineligible, Debarred, Excluded or otherwise Disqualified (“Change in Status”),
VitalCare or Franchisees, as applicable, shall notify Client of the Change in
Status, in writing, as soon as the Change in Status is known, or, by exercising
reasonable diligence would have been known, but in no event later than five
(5) business days of the date of the Change in Status.  Upon receipt of such
notice with respect to a Change in Status of VitalCare or Franchisees, as
applicable, or if Client becomes aware of any Ineligibility, Debarment,
Exclusion or Disqualification of VitalCare or Franchisees, as applicable, Client
shall have the right to terminate this Agreement immediately and shall retain
all claims, causes of action, defenses, and other rights that Client may have at
law or in equity.  Upon receipt of such notice with respect to a Change in
Status of Personnel, or if Client becomes aware of any Ineligibility, Debarment,
Exclusion or Disqualification of any Personnel, VitalCare or Franchisees, as
applicable, shall promptly remove and replace such Personnel with qualified
Personnel and shall notify Client promptly of such removal and replacement. 
VitalCare and Franchisees each represent and warrant that it has no actual
knowledge of any conduct for which VitalCare, Franchisees or Personnel could be
Ineligible, Debarred, Excluded or Disqualified.

 

(f)                                   Neither VitalCare nor Franchisees shall
make any changes in any manner whatsoever or provide supplemental information to
any descriptive, educational, or other Product-related materials, including, but
not limited to, labels, advertising, educational materials, or other written
materials (collectively, “Materials”) supplied by Client without the prior
written authorization of Client.  Neither VitalCare nor Franchisees shall
distribute any Materials created or developed by VitalCare and/or Franchisees or
any third party without the prior written authorization of Client, unless
VitalCare and/or Franchisees are required to do so in accordance with applicable
Law.  VitalCare and Franchisees shall comply with all Laws that govern the
distribution or utilization of all Materials.  In the event that

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

VitalCare and/or Franchisees violate any of the foregoing provisions, and/or if
VitalCare and/or Franchisees incorporate all or any portion of the content of
the Materials into written, oral, graphic or other material or presentation
relating to or mentioning any Product or otherwise without the prior written
consent of Client, Client hereby specifically disclaims any liability to
VitalCare and Franchisees and to any other party for any damages, claim, penalty
or judgment in connection with such Material or presentation, and VitalCare and
Franchisees shall indemnify and hold Client harmless from any and all costs,
expenses, damages, judgments and liabilities (including attorney’s fees)
incurred by or rendered against Client and arising as a result of such action by
VitalCare and/or Franchisees, as applicable.

 

(g)                                  In the event that: (i) any Regulatory
Authority issues a request or directive or orders that the Product be recalled
or retrieved, (ii) a court of competent jurisdiction orders that the Product be
recalled or retrieved, or (iii) Client reasonably determines that the Product
should be recalled, retrieved or a “dear doctor” letter is required relating to
restrictions on use of the Product, Franchisees and/or VitalCare, on behalf of
Franchisees, will provide Client with any reasonable assistance requested by
Client in connection with the coordination of returning the Product to Client.

 

(h)                                 Neither VitalCare nor Franchisees shall at
any time do or permit any act to be done which may reasonably be expected to
impair the rights of Client in Client’s name, trade names, service name and any
other names for which Client has rights under common law or for which
application has been made, or may be made during the Term of this Agreement, to
the applicable Regulatory Authority for recognition as a registered trademark or
service mark of Client or any of the Products or other products manufactured by
Client (collectively, “Client’s Marks”).  Neither VitalCare nor Franchisees
shall obtain or assert any claim to any patent, copyright or trademark
protection relating to the Product or Client’s Marks (whether owned by Client or
licensed to Client), and any rights so obtained shall be immediately transferred
to Client.  VitalCare and Franchisees shall advise Client of any conflict of
which it becomes aware between Client’s Marks and the name, trademarks or trade
names of any third party.

 

(i)                                     VitalCare and Franchisees each represent
and warrant that the execution of this Agreement and the Exhibits attached
hereto by it and its performance of its obligations hereunder or thereunder will
not conflict with, result in the breach of, or constitute a default under, any
applicable Law or any agreement to which VitalCare, Franchisees or their
Representatives are parties, or by which VitalCare, Franchisees or their
Representatives is or may be, bound.

 

(j)                                    VitalCare and Franchisees each represent
and warrant that no consent, approval, order of authorization of, or
registration, qualification designation, declaration or filing with, any
federal, state or local government authority is required in connection with the
consummation by Franchisees or by VitalCare, on behalf of Franchisees, of the
transactions contemplated by this Agreement.

 

(k)                                 VitalCare and Franchisees each represent and
warrant that it currently does not have, and during the Term of this Agreement
shall not have, any financial relationship, through compensation, investment
interest, or otherwise, with any third-party health care provider who is
authorized or otherwise in a position to order or purchase the Product and/or
provide clinical services, including, but not limited to physical therapy,
related to the Product.

 

(l)                                     Notwithstanding anything to the contrary
herein, VitalCare and Franchisees shall under no circumstances provide Client
any documents or records to the extent VitalCare or Franchisees, as applicable,
is prohibited from doing so by applicable Law.

 

(m)                             In the event that Franchisees and/or VitalCare,
on behalf of Franchisees, receives written notification of a need for a patient
refund (“Patient Refund Notification”) and/or written notification of a request
for recoupment from a Payer (“Payer Recoupment Notification”), Franchisees or
VitalCare, on

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

behalf of Franchisees, shall forward such Patient Refund Notification or Payer
Recoupment Notification, as applicable, to Client within two (2) business days
of receipt, and shall provide to Client all information reasonably requested by
Client to assess the appropriateness of the amount set forth in the Patient
Refund Notification or Payer Recoupment Notification, as applicable.

 

(n)                                 VitalCare and Franchisees each represent and
warrant that each will maintain an agency relationship with the other throughout
the Term of this Agreement such that VitalCare is authorized to bill and collect
for products and services on behalf of Franchisees, including, but not limited
to, Products.

 

(o)                                 VitalCare will transmit purchase orders for
Product to Client by mutually agreeable electronic means, including facsimile or
phone.  If orders for Product are placed by facsimile or phone, they will be
placed to a mutually determined facsimile or telephone number.  All orders for
Product are subject to acceptance by Client in its sole discretion.  Client
will, within a reasonable time after receipt of an order from VitalCare, inform
VitalCare whether such order has been accepted on the terms contained therein.

 

(p)                                 VitalCare, on behalf of Franchisees, shall
communicate the status of each case and provide a summary of communications with
each Payer to the Product Support Team on a weekly basis, and VitalCare will
provide Client and the Product Support Team with data and reports in a format
and schedule to be mutually agreed by VitalCare and Client (collectively, the
“Services”).

 

(q)                                 VitalCare, on behalf of Franchisees, shall
submit to Client each explanation of benefits (“EOB”) received from each Payer
within one (1) business day of receipt from the Payer.

 

4.                                      OBLIGATIONS OF CLIENT.

 

(a)                                 Client shall:

 

(i)                                     Comply with all Laws applicable to the
Products as they relate to Client’s obligations hereunder.

 

(ii)                                  Possess, maintain and comply with all
licenses, registrations, listings, clearances, approvals and consents as
required by applicable Law or contract to be held or maintained by Client in
relation to the Products.

 

(iii)                               Reasonably promptly after becoming aware of
any investigation, inspection, directive, order or inquiry by or from any
Regulatory Authority that involves or relates to one or more Products, or other
matter that would reasonably be expected to affect Franchisees and/or VitalCare
or its business, notify Franchisees and/or VitalCare, as applicable, describing
the matter in reasonable detail.

 

(iv)                              In the event that Client receives a Payer
Recoupment Notification from Franchisees or from VitalCare, on behalf of
Franchisees, Client shall request from Franchisees and/or VitalCare, on behalf
of Franchisees, all information reasonably necessary for Client to assess the
appropriateness of the amount set forth in such Payer Recoupment Notification,
and upon receipt of such information from Franchisees and/or VitalCare, on
behalf of Franchisees, Client shall pay to the Franchisees all undisputed
amounts requested by Payer in the Payer Recoupment Notification.

 

(b)                                 CLIENT DOES NOT MAKE ANY WARRANTY OF ANY
KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND SPECIFICALLY
DISCLAIMS ALL

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

IMPLIED WARRANTIES, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

 

(c)                                  Client represents and warrants that, to the
best of its knowledge, the execution of this Agreement and the Exhibits attached
hereto by it and its performance of its obligations hereunder or thereunder will
not conflict with, result in the breach of, or constitute a default under, any
applicable Law or any agreement to which Client or its Representatives are
parties, or by which Client or its Representatives is or may be, bound.

 

(d)                                 Client will sell to Franchisees the Product
indicated on any purchase order provided by VitalCare or a Franchisee and
accepted by Client at the [***], subject to adjustment pursuant to
Section 2(a)(i).  There are no minimum or maximum order requirements.

 

(e)                                  Client will ship Product purchased by a
Franchisee to Franchisee’s Customer on a drop-shipment basis directly from
Client’s finished goods distribution location.  Shipment of Product will be
F.O.B. Customer so that it reaches its destination on or prior to the delivery
dates requested in the purchase order accepted by Client.  Risk of loss [***] to
Product purchased by Franchisee will pass upon delivery to the Customer
identified in the order.  If a delivery of an order is delayed beyond the
requested delivery date and, after all reasonable efforts are made by Client to
arrange for an alternate delivery arrangement, Franchisees or VitalCare may
cancel the purchase order without penalty, except to the extent that such delay
is due to the negligence or misconduct of Franchisees or VitalCare.  Client will
confirm receipt of purchase orders for Product within one (1) business day of
purchase order receipt.  Client will use commercially reasonable efforts to fill
[***]% of all orders from Franchisees and will bear any additional expenses,
including premium freight charges, differential cost of substitutions, and
special delivery charges associated with fulfilling such obligation.

 

(f)                                   Client will invoice Franchisees for
Product on the date such Product is shipped at the [***] (“Initial Invoice”). 
Upon Client’s receipt of the EOB from VitalCare, on behalf of Franchisees,
Client shall issue a final invoice to VitalCare (“Final Invoice”).  In the event
that the EOB shows that reimbursement from the Payer is different than the
amount stated on the Initial Invoice, Client will issue a credit or debit for
the difference on the Final Invoice.

 

5.                                      OBLIGATIONS OF THE PARTIES.

 

(a)                                 Notwithstanding the generality of any
provision herein, each party shall maintain all federal, state and local
registrations necessary to comply with this Agreement and will immediately
notify the other parties of any denial, revocation or suspension of any such
registration.  Each party will comply with all Laws and professional standards
applicable to performance of its obligations under this Agreement, including,
without limitation, (i) Drug Quality and Security Act, (ii) federal and state
Food, Drug and Cosmetics Acts; (iii) federal and state Anti-kickback laws;
(iv) guidelines of The Joint Commission; (v) federal, state or local laws
relating to billing or other sales practices; (vi) applicable provisions of
Executive Order 11246, Section 503 of the Rehabilitation Act of 1973, and the
Vietnam Era Veteran’s Readjustment Assistance Act, and applicable regulations;
and (vii) HIPAA.  Additionally, each party will take all necessary precautions
to prevent Product from being possessed, used, handled, distributed or sold by
those who may not lawfully possess, use, handle, distribute or sell Product, and
each party will fully comply, as applicable, with all Laws regarding
manufacturing, possession, use, distribution, sale and safe handling of Product.

 

(b)                                 Each party shall comply with all Laws,
including reporting or reflecting discounts, rebates and other price reductions,
pursuant to 42 USC §1320a-7b(b)(3)(A) on cost reports, invoices or

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

claims submitted to federal or state healthcare programs, retaining invoices and
related pricing documentation and making them available on request as required.

 

(c)                                  Client, VitalCare and Franchisees hereby
each represent and warrant that with respect to their respective obligations
hereunder, including but not limited to those Services performed by VitalCare on
behalf of Franchisees: (i) such Services are bona fide, legitimate, and
reasonable; (ii) neither the Services nor any other obligations hereunder are
intended to serve, either directly or indirectly, as a means of Franchisees or
VitalCare marketing or selling the Product, notwithstanding that Client may
utilize deliverables resulting from the Services, such as data reports, for its
own marketing; (iii) neither the Services nor any other obligations hereunder
are intended to diminish the objectivity or professional judgment of, or to
interfere with the objectivity or professional discretion of any health care
professional; (iv) neither the Services nor any other obligations hereunder
involve the counseling or promotion of any off-label use of the Product or a
business arrangement or other activity that violates any applicable laws;
(v) the Services Fee, the purchase price of the Product, and the Non-Payer
Collections, individually and collectively, are not intended in any way as
remuneration for referrals or for other business generated; (vi) the Services
Fee, the purchase price of the Product, and the Non-Payer Collections,
individually and collectively, represent fair market value for the item or
service, respectively, based on arms-length negotiations; and (vii) the Services
Fee, the purchase price of the Product, and the Non-Payer Collections paid
pursuant to this Agreement are not intended in any way as payments related to
clinical practice guidelines or clinical practice guideline activities and have
not been negotiated or discussed between the parties in connection with any such
clinical practice guidelines or clinical practice guideline activities.

 

6.                                      COMMERCIAL TERMS.

 

(a)                                 As full consideration for the Services,
Client will pay VitalCare the fee set forth on Exhibit C (the “Services Fee”),
which Services Fee will be invoiced monthly by VitalCare for cases paid within
that month, unless otherwise specified on Exhibit C.  Invoices shall include all
data reasonably requested by Client. If Client reasonably disputes any portion
of any data on which the invoice is based, Client shall provide notice of its
dispute in writing, which notice shall include the reason for the dispute. 
Client, Franchisees, and VitalCare shall in good faith attempt to reconcile any
disputed data.

 

7.                                      CONFIDENTIAL INFORMATION.

 

(a)                                 VitalCare and Franchisees shall not (except
as required in the performance of the Procedures and/or Services hereunder or as
provided in this Section 7) disclose any Confidential Information of Client or
use Client’s Confidential Information except in the performance of the
Procedures and/or Services to or for the benefit of Client.  The fact that
Client is a customer of VitalCare and Franchisees is not Confidential
Information of Client.

 

(b)                                 Client shall not (except as required in the
performance of its obligations hereunder or as provided in this Section 7)
disclose or use any Confidential Information of VitalCare or Franchisees.

 

(c)                                  Franchisees may disclose Client’s
Confidential Information and Client may disclose Franchisees’ and VitalCare’s
Confidential Information, to their respective Representatives who have a need to
know in connection with their respective obligations hereunder and each party’s
monitoring and administration thereof.  Each party hereto, in advance of any
disclosure, shall inform its Representatives to whom the other party’s
Confidential Information is proposed to be disclosed of the restrictions on
disclosure and use thereof contained in this Section 7 and such party shall
cause its Representatives to agree (for the benefit of the other parties) to be
bound by the terms of this Section 7.  Notwithstanding the foregoing, each party
hereto shall be responsible and liable for any use or disclosure by its

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Representatives of the other parties’ Confidential Information in violation of
the restrictions thereon set forth in this Section 7.

 

(d)                                 If any party (with respect to the other
parties’ Confidential Information) is compelled or requested to disclose the
same by court or Regulatory Authority order, subpoena, interrogatory, request
for admission, demand or other similar process of Law, such disclosure shall be
permitted; provided, however, that the receiving party shall promptly notify the
disclosing party of the existence and terms of such legal process and provide
the disclosing party a copy of the demand or request, and reasonably assist (at
the disclosing party’s cost and expense) the disclosing party’s efforts to
obtain a protective order or such other relief as may be available to prevent or
limit such disclosure.  Notwithstanding the foregoing, VitalCare and Franchisees
each understand and acknowledge that the confidentiality requirements set forth
in this Section 7 shall not apply to any filings or other disclosures required
by applicable federal, state and local laws, rules and regulations governing
Client, The Nasdaq Stock Market or generally accepted accounting principles,
including, without limitation, the Securities Act of 1933, the Securities
Exchange Act of 1934, each as amended, and any state “blue sky” laws”.  To the
extent that VitalCare and/or Franchisees request confidential treatment of
certain terms and conditions of this Agreement, Client shall use commercially
reasonable efforts to seek confidential treatment of such identified terms and
conditions to the extent permitted by Law, including, but not limited to, SEC
guidance, in the opinion of Client’s outside counsel.

 

(e)                                  The confidentiality covenants of this
Section 7 shall remain in effect while this Agreement is in effect and for a
period of ten (10) years thereafter or, if a longer period is required by Law,
so long as required by Law.

 

(f)                                   Each of the parties acknowledges that its
breach of this Section 7 may cause irreparable harm to the other parties which
cannot be adequately compensated by monetary damages.  Accordingly, in the event
of a breach or default under this Section 7 by a receiving party, the disclosing
party may be entitled to seek specific performances by, or to obtain injunctive
or other equitable relief against, the receiving party, without the necessity of
posting bond or other surety, in addition to all other remedies available at law
or in equity.

 

8.                                      AUDIT AND INSPECTION.

 

(a)                                 VitalCare and Franchisees shall provide to
Client the Standard Operating Procedures, practices and other procedures (which
shall include those procedures mutually agreed upon by the parties) to be
employed by Franchisees, or by VitalCare, on behalf of Franchisees, in
performing their obligations under this Agreement, each of which shall be
subject to Client’s review and the approval of the parties prior to
implementation by Franchisees and/or VitalCare, as applicable.  Any changes
thereto also shall be subject to Client’s review and the approval of the parties
prior to implementation by Franchisees and/or VitalCare, as applicable.  Upon
request in order to meet Client’s obligations on internal controls and financial
reporting, including Section 404 of the Sarbanes-Oxley Act, VitalCare and
Franchisees shall provide to Client or its auditors documentation supporting
that (i) an arrangement exists between VitalCare and the Payers and/or between
Franchisees and the Payers regarding reimbursement for the Products,
(ii) collectability is reasonably assured and (iii) the price is fixed or
determinable.

 

(b)                                 During the Term of this Agreement and for a
period of three (3) years after its expiration or termination, Client may, upon
reasonable advance written notice and during regular business hours, audit any
records of VitalCare and/or Franchisees associated with this Agreement (and
Services Fee associated therewith).  Such records may include, without
limitation, claims, communications to and from

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Payers, invoice records, invoices from third parties, contracts with third
parties (including, but not limited to, agreement or other arrangements with
Payers), and payments relating to this Agreement.  The audit may be conducted
either directly by Client or by a Representative of Client, after providing at
least five (5) business days of notice to Franchisees and/or VitalCare, as
applicable.

 

(c)                                  Notwithstanding anything to the contrary
herein, if an audit is in response to an inquiry by any Regulatory Authority or
other governmental entity, then during the Term of this Agreement and for a
period of five (5) years after termination or expiration of this Agreement,
VitalCare and Franchisees shall allow Client access to VitalCare’s and
Franchisees’ records relating to its performance of its obligations pursuant to
this Agreement. The scope of such audit shall be such as is reasonably
appropriate to allow Client to fully and accurately respond to any such inquiry
from a Regulatory Authority or other governmental entity.  The audit may be
conducted either directly by Client or by a Representative of Client.

 

9.                                      LEGAL RELATIONSHIP; STANDARD OF CARE;
LOSS LIMITATIONS; AND INDEMNITY.

 

(a)                                 The relationship between VitalCare,
Franchisees and Client is that of independent contractors.  Nothing contained
herein shall be construed as creating any agency, partnership, joint venture or
other form of enterprise, employment or fiduciary relationships between the
parties, and no party shall have, or hold itself out as having, authority to
contract for or bind the other parties in any manner whatsoever, unless
otherwise set forth in this Agreement or the agreement between VitalCare and
Franchisees that authorizes VitalCare to bill and collect for products and
services on behalf of Franchisees.

 

(b)                                 In performing its obligations hereunder,
Franchisees and VitalCare, on behalf of Franchisees, shall be responsible for
and comply with all of its express obligations and agreements contained herein.

 

(c)                                  Without limiting the generality of the
foregoing, in no event shall Franchisees or VitalCare, on behalf of Franchisees,
have liability for any loss or damage attributable to events, circumstances or
conditions which constitute a Force Majeure.  Notwithstanding the foregoing, in
the event that Franchisees and/or VitalCare, on behalf of Franchisees,
anticipates delay, or claims to be delayed, by reason of an event of Force
Majeure, Franchisees and/or VitalCare, as applicable, shall promptly notify
Client in writing thereof.  The notice shall contain the nature of the claimed
event of Force Majeure, the date of commencement of the event, and the
anticipated date on which Franchisees and/or VitalCare, as applicable, shall
resume the provision of Procedures and Services. VitalCare and Franchisees shall
maintain a disaster recovery plan, and shall implement such plan in the event of
Force Majeure.

 

(d)                                 NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, THE PARTIES HERETO SHALL NOT BE LIABLE TO THE OTHERS FOR
CONSEQUENTIAL (INCLUDING LOST PROFITS), INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY
DAMAGES (WHETHER OR NOT CONTEMPLATED OR FORESEEABLE), WHETHER A CLAIM THEREFOR
IS BROUGHT AT LAW OR IN EQUITY AND REGARDLESS OF WHETHER ANY CLAIM THEREFOR IS
BASED UPON STATUTORY, CONTRACT, TORT, COMMON LAW OR OTHER PRINCIPLES.

 

(e)                                  VitalCare and Franchisees each agree,
jointly and severally, to indemnify, defend and save Client harmless from and
against any and all claims, injuries, disabilities, losses, fines, penalties,
costs, expenses (including attorneys’ fees), damages or liabilities (“Claims”)
incurred by Client arising

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

from or in connection with: (i) any negligent or willful act or  omission by
VitalCare, Franchisees or their Representatives in the performance of their
obligations under this Agreement; (ii) any misrepresentation or breach of the
representations made by VitalCare or Franchisees in this Agreement; (iii) any
violation of any Law; (iv) any breach or alleged breach of this Agreement by
VitalCare and/or Franchisees or their employees, contractors, or other agents;
or (v) damage to, or destruction of any property or injury (including death)
that Client, any of its employees, or any other person may suffer or sustain as
a result of any act or omission of VitalCare and/or Franchisees or their
employees, contractors, or other agents.  For any such Claims, VitalCare and
Franchisees each agree to release and waive, and hereby releases and waives, all
rights of subrogation against Client possessed by VitalCare’s and/or
Franchisees’ insurers, as applicable.

 

(f)                                   Client agrees to indemnify, defend and
save VitalCare and Franchisees harmless from and against any and all claims,
injuries, disabilities, losses, fines, penalties, costs, expenses (including
attorneys’ fees), damages or liabilities (“Claims”) incurred by VitalCare and/or
Franchisees arising from or in connection with: (i) any negligent or willful act
or omission by Client or its Representatives in the performance of its
obligations under this Agreement; (ii) any misrepresentation or breach of the
representations made by Client in this Agreement; (iii) any violation of any
Law; (iv) any breach or alleged breach of this Agreement by Client or its
employees, contractors, or other agents; or (v) damage to, or destruction of any
property or injury (including death) that VitalCare, Franchisees, or any of
their employees, or any other person may suffer or sustain as a result of any
act or omission of Client or its employees, contractors, or other agents.  For
any such Claims, Client agrees to release and waive, and hereby releases and
waives, all rights of subrogation against VitalCare and/or Franchisees, as
applicable, possessed by Client’s insurers.

 

10.                               TERM AND TERMINATION.

 

(a)                                 Unless sooner terminated in accordance with
this Agreement, the term of this Agreement shall commence on the Effective Date
and end on April 1, 2019 (the “Initial Term”).  Thereafter, Client may, in its
sole discretion, renew this Agreement for one (1) or two (2) successive twelve
(12) month periods (each a “Client Renewal Term”), unless, at least ninety (90)
days prior to the expiration of the Initial Term or applicable Client Renewal
Term then in effect, Client notifies VitalCare or Franchisees in writing of its
intent not to renew this Agreement.  In the event that this Agreement remains in
effect fifty-four (54) months following the Effective Date, this Agreement shall
automatically renew for successive twelve (12) month periods (each a “Mutual
Renewal Term”), unless, at least one hundred eighty (180) days prior to the
expiration of the applicable Mutual Renewal Term then in effect, Client or
VitalCare, as applicable, notifies the other party in writing of its intent not
to renew this Agreement.  Collectively, the Initial Term and each Client Renewal
Term and each Mutual Renewal Term are referred to as the “Term”).

 

(b)                                 If VitalCare believes that Client has
breached any provision of this Agreement, or if Client believes that VitalCare
or Franchisees has breached any provision of this Agreement, and such party
desires to terminate this Agreement because of such breach, such party
(“Aggrieved Party”) shall give written notice of such intent to the breaching
party (“Breaching Party”) and shall grant the Breaching Party thirty (30) days
in which to remedy or cure the cause for termination.  During such period, the
parties shall make a good-faith effort to assist each other to remedy or cure
the breach.  If the breach is not remedied, cured or waived by the end of such
period, then the Aggrieved Party may terminate this Agreement, effective as of
the last day of such 30-day period, by giving notice of such termination to the
Breaching Party.

 

(c)                                  In addition to other available remedies,
VitalCare or Client may terminate this Agreement immediately for cause upon
written notice to the other party upon the other party’s or Franchisees’: (i)

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

filing an application for or consenting to appointment of a trustee, receiver or
custodian of its assets; (ii) having an order for relief entered in Bankruptcy
Code proceedings; (iii) making a general assignment for the benefit of
creditors; (iv) having a trustee, receiver, or custodian of its assets appointed
unless proceedings and the person appointed are dismissed within thirty (30)
days; (v) insolvency within the meaning of Uniform Commercial Code Section 1-201
or failing generally to pay its debts as they become due within the meaning of
Bankruptcy Code Section 303(h)(1), as amended; or (vi) certification in writing
of its inability to pay its debts as they become due (and any party may
periodically require the other parties’ to certify their ability to pay its
debts as they become due).

 

(d)                                 In addition to the termination rights set
forth above, Client also may terminate this Agreement for any reason or no
reason at all upon sixty (60) days’ written notice to VitalCare; provided that
Client may terminate this Agreement immediately upon the termination or
expiration of its agreement with the Product Support Team.

 

(e)                                  In addition to the termination rights set
forth above, VitalCare also may terminate this Agreement for any reason or no
reason at all upon one hundred eighty (180) days’ written notice to the other
parties; provided that VitalCare may terminate this Agreement upon ninety (90)
days’ written notice to the other parties in the event that [***] of the claims
for Product purchased from Client that VitalCare submits for reimbursement in a
[***] have been denied for payment by the Payers and are not subject to further
appeal.

 

(f)                                   The: (i) obligation of Client to pay
Services Fee earned by VitalCare prior to the expiration or effective date of
termination of this Agreement; (ii) obligation of Franchisees and VitalCare, on
behalf of Franchisees, to remit to Client all payments for the purchase or other
reimbursement of Product; and (iii) obligations of each party pursuant to
Sections 2, 3(a)(iv), 3(a)(vi), 3(a)(vii), 5(b), 7, 8, 9, this Section 10(e),
10(h), 11, 12, and 13 hereof, shall survive the termination or expiration of
this Agreement in accordance with their terms.

 

(g)                                  In the event that VitalCare or Client
notifies the other of its intent to terminate this Agreement, Franchisees and
VitalCare, on behalf of Franchisees, shall continue to perform the Procedures
and provide Services in accordance with the terms and conditions of this
Agreement until the effective date of termination.

 

(h)                                 Notwithstanding anything contained herein to
the contrary, if any Product is no longer authorized for sale in the United
States by the United States Food and Drug Administration (“FDA”), Client shall
promptly notify Franchisees and Franchisees’ and VitalCare’s, on behalf of
Franchisees, obligation to perform the Procedures and provide Services with
respect to such Product shall continue for Product processed or otherwise
arranged for by the Product Support Team prior to the effective date of the
FDA’s action and for Product processed or otherwise arranged for by the Product
Support Team once Product authorization has been reinstated.

 

(i)                                     Upon expiration or termination of this
Agreement, Franchisees and VitalCare, on behalf of Franchisees, shall, subject
to applicable Laws, provide Client with copies of all Payer information
(including, but not limited to, Payer names and reimbursement information) and
other information maintained by Franchisees, VitalCare or their Representatives,
except for information confidential to Franchisees and Payers, regarding the
Procedures performed and the Services provided by Franchisees and/or by
VitalCare, on behalf of Franchisees, pursuant to this Agreement (collectively,
the “Data”) and reasonably requested by Client.  Franchisees and VitalCare, on
behalf of Franchisees, shall use commercially reasonable efforts to provide all
such Data to Client within [***] days of the effective date of such expiration
or termination and shall use commercially reasonable efforts to provide post-

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

termination transition assistance for [***] days following the effective date of
expiration or termination of this Agreement to Client in connection with
Client’s new vendor and/or program.

 

11.                               INSURANCE.

 

(a)                                 Client shall maintain during the Term or as
otherwise provided in Section 11(c) hereof the following insurance coverage:

 

(i)                                     Commercial general liability insurance,
including products liability insurance on Products, which insurance shall be
fully sufficient (in terms of coverage and policy limits) to cover bodily injury
or death arising from the Products.  Such insurance shall be written on an ISO
occurrence form CG 00 01 12 04 (or a substitute form providing equivalent
coverage) and shall cover, among other things, bodily injury arising from
products-completed operations and liability assumed under an insured contract. 
The limits of such insurance shall not be less than $[***] per occurrence.

 

Upon execution of this Agreement and thereafter upon demand, Client shall
promptly provide Franchisees with insurance certificates evidencing Client’s
compliance with the foregoing insurance requirements.

 

(b)                                 VitalCare and Franchisees each shall
maintain during the Term or as otherwise provided in Section 11(c) hereof the
following insurance coverage:

 

(i)                                     Worker’s Compensation insurance as
required by Law.

 

(ii)                                  Commercial general liability insurance and
umbrella insurance, including products liability insurance, having a combined
limit of not less than $[***] per occurrence and $[***] annual aggregate.  Such
insurance shall be written on an ISO occurrence form CG 00 02 04 13 (or a
substitute for providing equivalent coverage) and shall name Client and its
Affiliates as additional insureds.

 

(iii)                               Professional Liability insurance, having a
combined limit of not less than $[***] per claim and $[***] annual aggregate.

 

(iv)                              Privacy and Security Liability insurance,
having a combined limit of not less than $[***] per claim and $[***] annual
aggregate.

 

Upon execution of this Agreement and thereafter upon demand, VitalCare and
Franchisees each promptly shall provide Client with insurance certificates
evidencing its compliance with the foregoing requirements.

 

(c)                                  All insurance required hereunder shall be
with insurance companies rated “A-” or better by A. M. Best, and shall not have
deductibles or self-insured retentions in excess of $[***].  If any insurance
required hereunder is provided on a claims-made basis, then said insurance shall
be maintained in full force and effect by the responsible party for at least
[***] after the expiration or termination of this Agreement (including any
renewals hereunder).

 

12.                               NOTICES

 

Any notice provided for herein shall be given in writing and shall be deemed
given to a party at the earlier of: (a) when actually delivered to such party or
(b) when mailed to such party by registered or certified U.S. Mail (return
receipt requested) or sent by overnight courier, confirmed by receipt, and

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

addressed to such party at the address designated below for such party (or to
such other address for such party as such party may have substituted by notice
pursuant to this Section):

 

If to Franchisees:

 

Sartins’s Vital Care, Inc.

4300 15th Street, Suite 1

Gulfport, MS 39501

ATTN: Pharmacy Owner

 

Burnham’s Vital Care, LLC

4931 Main Street, Suite B

Moss Point, MS 39563

ATTN: Pharmacy Owner

 

Atticus Group, LLC

276 Nissan Parkway, Building A

Canton, MS 39046

ATTN: Pharmacy Owner

 

If to VitalCare:

 

Vital Care, Inc.

1170 Northeast Industrial Park Road

Meridian, Mississippi 39301

ATTN: General Counsel

 

If to
Client:                                                                                
Vericel Corporation

64 Sidney Street

Cambridge, MA  02139

ATTN:  Chief Operating Officer

With a Copy to: Vice President and General Counsel

 

13.                               MISCELLANEOUS.

 

(a)                                 This Agreement constitutes the entire
understanding of the parties with respect to the subject matter hereof, and
supersedes all other previous or contemporaneous proposals, agreements,
statements and understandings (including confidentiality or non-disclosure
agreements), whether written or oral.  Subject to the terms and conditions set
forth in Exhibit A, this Agreement may not be amended, supplemented or otherwise
modified except by an instrument in writing executed by each party hereto and
making express reference to this Agreement.  The terms and conditions of this
Agreement shall prevail over any contradictory  or inconsistent terms or
conditions contained in any unilateral purchase order, acceptance,
acknowledgment, agreement, other standard forms or correspondence used by the
parties in performing this Agreement.

 

(b)                                 No waiver by any party of any of the
provisions of this Agreement shall be effective unless expressly set forth in
writing and signed by the party so waiving.  Except as otherwise set forth in
this Agreement, no failure to exercise or delay in exercising any right or
remedy shall operate or be construed as a waiver thereof; and, no single waiver
or partial exercise of a right, remedy, power or

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

privilege hereunder shall preclude any other or further exercise of any other
right, remedy, power or privilege.

 

(c)                                  This Agreement shall inure to the benefit
of the parties and their permitted successors and assigns.  The rights and
obligations under this Agreement may not be assigned to a third party by any
party, by merger, consolidation, operation of law or otherwise, without
obtaining the prior written consent of the other parties (which consent shall
not unreasonably be withheld or delayed).  Notwithstanding the foregoing, any
party may assign, without obtaining the consent of the other parties, all or any
of the assignor’s rights and obligations of this Agreement: (i) to its
Affiliates or (ii) in connection with the sale or transfer (including any by
merger, consolidation or operation of law) of all or substantially all of the
assignor’s business to which this Agreement pertains; provided, however, that
any such assignee shall execute and deliver to the other parties hereto an
agreement, in form and substance reasonably satisfactory to the other parties
hereto, assuming all of the assignor’s obligations hereunder.  No such
assignment or assumption, however, shall relieve the assignor of its obligations
hereunder.

 

(d)                                 This Agreement  shall be governed by the
internal laws of the Commonwealth of Massachusetts, and shall be construed
without giving effect to any rule of construction concerning the party
responsible for the drafting thereof.

 

(e)                                  No party shall issue or release any
announcement, statement, press release or other publicity or marketing materials
relating to this Agreement without the prior consent of the other parties (which
consent shall not unreasonably be withheld or delayed); provided, however that
Client may identify VitalCare and/or Franchisees as a provider of Services
hereunder, and VitalCare and/or Franchisees may identify Client as a customer of
Services hereunder, without obtaining the consent of the other parties. 
Furthermore, if Client files a copy of this Agreement with any Regulatory
Authority or any stock exchange, Client shall notify VitalCare and Franchisees
in advance.

 

(f)                                   The parties agree that this Agreement may
be duly executed and delivered (i) in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement; and (ii) by facsimile or electronically in PDF format. The
parties agree that facsimile or PDF copies of signatures shall have the same
effect as original signatures, and this Agreement shall be deemed fully executed
and delivered, regardless of whether manually signed copies are exchanged.

 

[SIGNATURE PAGE(S) TO FOLLOW]

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

SARTIN’S VITAL CARE, INC.

 

 

 

 

By:

/s/ Alvin Craig Sartin

 

Name:

Alvin Craig Sartin

 

Its:

Owner

 

 

 

 

BURNHAM’S VITAL CARE, LLC

 

 

 

By:

/s/ John McKinney

 

Name:

John McKinney

 

Its:

Owner

 

 

 

 

ATTICUS GROUP, LLC

 

 

 

By:

/s/ Illegible

 

Name:

Illegible

 

Its:

Owner

 

 

 

 

VITAL CARE, INC.

 

 

 

By:

/s/ Logan E. Davis

 

Name:

Logan E. Davis

 

Its:

Director of Franchise Development

 

 

 

 

 

 

 

VERICEL CORPORATION

 

 

 

 

 

By:

/s/ Dominick Colangelo

 

Name:

Dominick Colangelo

 

Its:

President & CEO

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT A

 

PAYERS

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

For the above Payers, the [***] shall be [***].

 

The Payers set forth in this Exhibit A may be changed at any time by Client as
follows: (a) to add a new payer, upon mutual agreement by Client and VitalCare,
and (b) to delete a current Payer, as determined in the sole discretion of
Client, upon thirty (30) days prior written notice to VitalCare.

 

Subject to approval by Dohmen Life Science Services, LLC, Client and VitalCare
are evaluating whether to add the following new payers to this Exhibit A.  The
definitive list and [***] of such payers to be added to Exhibit A shall be
mutually agreed in writing by Client and VitalCare:

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT B

 

PRODUCTS

 

The term “Products” means the following products, together with all other such
products  mutually agreed to by VitalCare and Client:

 

1.              Carticel® (autologous cultured chondrocytes), an autologous
chondrocyte implant for the treatment of cartilage defects in the knee

 

2.              MACI (upon approval of the Biologics License Application for
MACI submitted by Client), a third-generation autologous chondrocyte implant for
the treatment of cartilage defects in the knee

 

21

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT C

 

SERVICES FEE

 

As full consideration for the Services, Client will pay VitalCare a Services Fee
in the amount of [***] for each patient who is a member of a Payer and has
undergone a Product implant for which VitalCare, on behalf of Franchisees, has
submitted a claim in accordance with the requirements set forth in this
Agreement.  The Services Fee shall be due and payable by Client to VitalCare no
later than [***] following receipt by Client of the Services Fee invoice
provided by VitalCare to Client.

 

--------------------------------------------------------------------------------